DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 13-15, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. [US 2018/0356734 A1] in view of Fukuda et al. [US 4,937,619 A] and further in view of Gao et al. [US 2013/0147994 A1].

Regarding claims 1 and 14, Conley et al. discloses a method (Claim 1) / a computer program product (Claim 11) comprising a non-transitory computer-readable medium having executable instructions therein for optimizing a process for imaging a feature on a substrate using a photolithography system (paragraph [0061]), the method comprising: 
obtaining an optical spectrum of a radiation beam for the imaging, narrowing the optical spectrum of the pulses of the radiation beam for the imaging to improve a quality metric of the imaging (as shown in Figs. 4 and 5, see also paragraphs [0069] and [0070]).

Conley et al. does not teach wherein the radiation beam pulses having a plurality of different wavelengths.
However, Fukuda et al. disclose a lithographic apparatus method whereby the radiation beam used to perform exposures comprises pulses having a plurality of different wavelengths (as shown in Figs. 2 and 3, see also Col. 3 lines 27-68 and Col. 11 lines 2-17).
Therefore, it would have been obvious to one of ordinary skill in the art to provide radiation beam pulses having a plurality of different wavelengths as taught by Fukuda et al. in the system of Conley et al. because such a modification allows for the effective focus latitude of fine patterns can be increased by at least approximately 70% to 200% (Col. 11 lines 2-17 of Fukuda et al.).

The combination of Conley et al. and Fukuda et al. does not teach selecting a difference in values between first and second wavelengths of the plurality of different wavelengths to increase a depth of focus.
However, Gao et al. discloses an imaging system and method having a selected depth of field include an imaging lens for forming images of an object wherein difference between two different wavelengths is the wavelength at best focus increases. The depth of focus, and accordingly, the depth of field, is larger (paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art to increase the depth of focus, as taught by Gao et al. in the system of the combination of Conley et al. and Fukuda et al. because such a modification makes the depth of focus, and accordingly, the depth of field, larger which is known for improving imaging (paragraph [0036] of Gao et al.).

Regarding claim 2, Conley et al. in view of Fukuda et al. discloses further comprising: obtaining a design for a patterning device configured to produce the feature on the substrate; obtaining a radiation illumination design for the imaging; and iteratively varying, concurrently, the optical spectrum of the radiation beam, the patterning device design, and the radiation illumination design to provide an optimized optical spectrum, an optimized patterning device design, and an optimized radiation illumination design (paragraph [0052] of Conley et al. and Col. 11 lines 2-17 of Fukuda et al.).

Regarding claims 3, 4, 15 and 22, Conley et al. discloses wherein a bandwidth of each pulse is between 50 fm and 275 fm, wherein the radiation beam is generated in a laser having a nominal bandwidth of 300 fm and wherein a line narrowing module of the laser is adjusted to produce the bandwidth of 50 fm to 275 fm (paragraph [0069]).

Regarding claims 9, 10, 17 and 18, Conley et al. in view of Fukuda et al. discloses further comprising optimizing a radiation illumination design and/or a patterning device design based at least in part on a bandwidth of the pulses, wherein the optimizing comprises iteratively varying, concurrently, an optical spectrum of the radiation beam, the patterning device design, and the radiation illumination design to provide an optimized optical spectrum, an optimized patterning device design, and an optimized radiation illumination design (paragraphs [0052], [0061], [0062] of Conley et al. and Col. 11 lines 2-17 of Fukuda et al.).

Regarding claims 13, Conley et al. discloses further comprising: generating, during a single exposure pass, at least a first aerial image and a second aerial image on the substrate, the first aerial image being at a first plane on the substrate and the second aerial image being at a second plane on the substrate, the first plane and the second plane being spatially distinct from each other and separated from each other by a separation distance along the direction of propagation; and forming a three-dimensional semiconductor component based on an interaction between radiation in the first aerial image and a material in a first portion of the substrate and an interaction between radiation in the second aerial image and a material in a second portion of the substrate (as shown in Figs 3a and 3b, see also Col. 3 lines 27-68).

Claims 5-8, 12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. in view of Fukuda et al. and further in view of Gao et al. and further in view of Kroyan et al. [Modeling the effects of excimer laser bandwidths on lithographic performance (01/07/2000)].

Regarding claims 5-8, 12, 16 and 21, Conley et al. as modified discloses the method / the computer program product, as applied above.

Conley et al. as modified does not teach comprising selecting the bandwidth to produce an improvement in a quality metric of the imaging process, wherein the quality metric is contrast, wherein the quality metric is image log slope or normalized image log slope, wherein the quality metric is exposure latitude, further comprising imaging the feature on the substrate.
However Kroyan et al. discloses comprising selecting the bandwidth to produce an improvement in a quality metric of the imaging process, wherein the quality metric is contrast, wherein the quality metric is image log slope or normalized image log slope, wherein the quality metric is exposure latitude, further comprising imaging the feature on the substrate (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to select the bandwidth to produce an improvement in a quality metric of the imaging process, as taught by Kroyan et al. in the system of Conley et al. as modified because such a modification allows for analysis of loss of exposure latitude (Conclusion of Kroyan et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-10, 12-19, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882